ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to an exhaust chamber of a steam turbine over US Patent Publication No. 20120163969A1 which teaches: a casing; an inner flow guide portion 120 disposed in the casing so as to define an outer boundary of a diffuser passage communicating with an outlet of a last stage blade 112 in the steam turbine; and an outer flow guide portion 130 disposed on an outer peripheral side of the inner flow guide portion in the casing, wherein the exhaust chamber has an exhaust chamber outlet on a lower side thereof, wherein the outer flow guide portion is disposed on the outer peripheral side of the inner flow guide portion over an entire periphery of the inner flow guide portion.
Regarding claim 12, and all the claims that depend on claim 12, prior art fails to teach or fairly suggest an upper half region of the outer flow guide portion is displaced from a center axis of the inner flow guide portion such that a distance between an inner wall surface of the casing and the upper half region of the outer flow guide portion on a downstream side in a swirl direction of a steam flow in an exhaust chamber inlet of the exhaust chamber is larger than the distance between the inner wall surface of the 
Regarding claim 20 and all the claims that depend on claim 20, prior art fails to teach or fairly suggest an angular position around a center axis of the inner flow guide portion at which a radial distance between a first intersection point of the inner flow guide portion with a line segment extending radially from the center axis and a second intersection point of the outer flow guide portion with the line segment becomes maximum is included in an angular range on a lower side of a horizontal plane including the center axis, and wherein the angular position at which the radial distance becomes maximum is located at a downstream side in a swirl direction of a steam flow in an exhaust chamber inlet of the exhaust chamber compared to an angular position extending vertically downward through the center axis.
Regarding claim 21 and all the claims that depend on claim 21, prior art fails to teach or fairly suggest in a cross section along an orthogonal plane of a center axis of the inner flow guide portion, a lower end part of the outer flow guide portion includes: a first discontinuous point on a first surface of the outer flow guide portion facing an inner surface of a first side wall of the casing; and  5a second discontinuous point on a second surface of the outer flow guide portion facing an inner surface of a second side wall of the casing on an opposite side to the first side wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US20200173309A1, US20190353053A1, US20110158799A1, US20090068006A1, US5,340,276A, US4,315,715A, US3,690,786A, and US3,631,672A are cited to show an exhaust turbine casing.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745